Exhibit 10.95

CONSENT AND AMENDMENT NO. 11 dated as of December 8, 2006 to the Credit,
Security, Guaranty and Pledge Agreement dated as of August 31, 2001 as amended
by Amendment 1 through 10 thereto, dated as of December 14, 2001, December 31,
2001, March 29, 2002, May 14, 2002, February 5, 2003, August 4, 2003, October
28, 2004, March 1, 2005, March 21, 2006 and April 28, 2006, among Crown Media
Holdings, Inc. (the “Borrower”), the Guarantors named therein, the Lenders
referred to therein and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), as Administrative Agent and as Issuing Bank for the Lenders (the
“Agent”) (as the same may be further amended, supplemented or otherwise
modified, the “Credit Agreement”).

INTRODUCTORY STATEMENT

WHEREAS, the Lenders have made available to the Borrower a credit facility
pursuant to the terms of the Credit Agreement;

WHEREAS, the Borrower, CM Intermediary, Crown Media Distribution, LLC (“CMD”)
and RHI Enterprises, LLC, a Delaware limited liability company (“RHI Buyer”)
entered into a Purchase and Sale Agreement dated as of October 4, 2006 (the
“PSA”) pursuant to which CMI would sell to RHI Buyer 100% of the equity
interests in CMD for a purchase price of approximately $160,000,000 less
adjustments;

WHEREAS, the Borrower has requested that the Lenders (x) consent to the
consummation of the transaction contemplated by the PSA (the “Transaction”) and
(y) authorize the Agent to execute releases of liens and other security
documents and to terminate any guarantees given to the Agent and/or the Lenders
by CMD or its subsidiaries pursuant to the Credit Agreement;

WHEREAS, the Total Commitment under the Credit Agreement is currently $240
million;

WHEREAS, the current face amount of the Hallmark L/C is $240 million;

WHEREAS, the Borrower has agreed with the Agent and the Lenders that 100% of the
net proceeds it receives in the Transaction will be used to repay outstanding
Revolving Credit Loans;

WHEREAS, the Borrower has requested that simultaneously with such repayment of
outstanding Revolving Credit Loans, the amount of the Total Commitment be
reduced by the lesser of the amount of such net proceeds and $110 million, but
that the Total Commitment not, in any event, be reduced to less than $130
million; and


--------------------------------------------------------------------------------


WHEREAS, the Borrower has requested that as soon as practicable after such
reduction in the Total Commitment, the Agent execute an appropriate reduction
certificate reducing the face amount of the Hallmark L/C from $240 million to
the amount of the Total Commitment as so reduced.

NOW THEREFORE, the parties hereto hereby agree as follows:

Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement.

Section 2. Consent to Transaction. Subject to the representation of the Borrower
that the net proceeds (computed by deducting from gross proceeds the categories
of expenses listed on Schedule II hereto) to be received by it in the
Transaction will not be less than $115,000,000, the Lenders consent to the
execution and performance of the PSA by the Borrower and CMD in the form
heretofore presented to the Agent.

Section 3. Release of CMD. At the closing, pursuant to the PSA (the “Library
Closing”) and subject to the Agent’s being satisfied that the net proceeds
payable to the Borrower in connection with the Transaction, will be paid
directly to an account of the Borrower at the Agent to be applied to repay
Revolving Credit Loans, the Lenders agree that the Agent is authorized to, and
hereby instruct the Agent to (a) execute a release and termination of all of the
obligations of CMD pursuant to the Credit Agreement as a Guarantor and/or a
Credit Party including, but not limited to, the security interest by CMD
pursuant to Article 8 of the Credit Agreement, the guaranty given by CMD
pursuant to Article 10 of the Credit Agreement, and any pledge given by CMD
pursuant to Article 11 of the Credit Agreement, (b) execute parallel releases
and terminations with regard to any obligations of any Subsidiaries of CMD, (c)
deliver UCC termination statements, return pledge securities and releases and/or
terminations of any laboratory pledgeholder agreements or intercreditor
agreements executed by or with regard to CMD or any of its subsidiaries or any
of their respective assets, (d) release the pledge given by the Borrower of the
equity interests that it holds in CMD and (e) subsequent to the receipt of the
net proceeds to be realized by the Borrower in the Transaction, to execute a
reduction certificate with regard to the Hallmark L/C reducing the face amount
thereof to the amount of the Total Commitment after giving effect to the
reduction of the Total Commitment contemplated by Section 4 hereof.

Section 4. Reduction of Total Commitment. Subsequent to the receipt of the net
proceeds payable to the Borrower in connection with the Transaction and an
application of such proceeds to repay such outstanding Revolving Credit Loans,
the Borrower hereby requests that the Agent reduce the amount of the Total
Commitment by the lesser of the amount of such proceeds and $110 million, such
reduction to not result in any event in a reduction of the amount of the Total
Commitment to less than $130 million.

Section 5. Allocation of Total Commitment. Attached hereto is Schedule 1 which
is a pro forma schedule indicating what the relative commitment of each Lender
would be if after applying the net proceeds of the Transaction the Total
Commitment is reduced to $130 million.

2


--------------------------------------------------------------------------------


Section 6. Conditions to Effectiveness. The effectiveness of this the Amendment
is subject to the satisfaction in full of each of the conditions precedent set
forth below (the date on which all such conditions have been satisfied being
herein called the “Consent Effective Date”):

(1) the Agent shall have received counterparts of this Amendment which, when
taken together, bear the signatures of the Borrower, each Guarantor, the Agent
and the Required Lenders;

(2) the representations and warranties in Section 5 hereof shall be true on the
Consent Effective Date as if made on such date;

(3) all legal matters incident to this Amendment and the consummation of the
Transaction shall be satisfactory to Morgan, Lewis & Bockius, counsel for the
Agent.

Section 7. Representations and Warranties of the Credit Parties. Each Credit
Party represents and warrants that:

(A) after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date); and

(B) after giving effect to this Amendment, no Event of Default or Default will
have occurred and be continuing on and as of the date hereof.

Section 8. Further Assurances.

(A) At any time and from time to time, upon the Agent’s request and at the sole
expense of the Credit Parties, each Credit Party will promptly and duly execute
and deliver any and all further instruments and documents and take such further
action as the Agent.

(B) At any time, and from time to time, subsequent to the Library Closing, and
the application of net proceeds as contemplated by Section 3 above, upon the
Borrower’s request and at the sole expense of the Borrower, the Agent will
deliver such additional terminations of liens and of other security documents as
the Borrower shall reasonably request with regard to the Transaction.

Section 9. Fundamental Documents. This Amendment is designated a Fundamental
Document by the Agent.

Section 10. Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof”, and words of similar import, shall,
unless the context otherwise requires, mean the Credit Agreement as amended by
this Amendment.

3


--------------------------------------------------------------------------------


Section 11. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 12. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.

Section 13. Expenses. The Borrower agrees to pay all out-of-pocket expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment, including, but not limited to, the reasonable fees and
disbursements of counsel for the Agent.

Section 14. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.

IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be duly
executed as of the date first written above.

[Signature Pages Follow]

 

4


--------------------------------------------------------------------------------


 

BORROWER:

 

 

 

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ C. Stanford

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

 

 

 

 

CM INTERMEDIARY, LLC
CROWN MEDIA DISTRIBUTION, LLC
CROWN MEDIA UNITED STATES, LLC
CITI TEEVEE, LLC
DOONE CITY PICTURES, LLC
WAYZGOOSE CONCERT SERVICES, B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ C. Stanford

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N. A. (f/k/a
JPMorgan Chase Bank and as successor by merger
to Bank One, N. A. (Main Office Chicago)), individually and as Agent and Issuing
Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Illegible

 

 

 

 

Name: Illegible

 

 

 

 

Title: Sr. Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N. A.

 

 

 

 

 

 

 

By

/s/ Thomas R. Durham

 

 

 

 

Name: Thomas R. Durham

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

 

 

 

By

/s/ Doreen Barr

 

 

 

 

Name: Doreen Barr

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

By

/s/ Shaheen Malik

 

 

 

 

Name: Shaheen Malik

 

 

 

 

Title: Associate

 

 

 

 

 

 

 

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Eric Davis

 

 

 

 

Name: Eric Davis

 

 

 

 

Title: Vice President

 

 

 

3


--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

 

By

/s/ Frederick W. Laird

 

 

 

 

Name: Frederick W. Laird

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

 

 

Name: Ming K. Chu

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

By

/s/ Mark Narbey

 

 

 

 

Name: Mark Narbey

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

By

/s/ Bruce Hague

 

 

 

 

Name: Bruce Hague

 

 

 

 

Title: EVP

 

 

 

 

 

 

 

 

By

/s/ Thomas J. Bieke

 

 

 

 

Name: Thomas J. Bieke

 

 

 

 

Title: Group Senior Vice President

 

 

 

4


--------------------------------------------------------------------------------